Appeal from a judgment of the Supreme Court, Onondaga County (John J. Brunetti, A.J.), rendered November 5, 2012. The appeal was held by this Court by order entered December 31, 2015, decision was reserved and the matter was remitted to Supreme Court, Onondaga County, for further proceedings (134 AD3d 1572 [2015]). The proceedings were held and completed.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: We previously held this case, reserved decision, and remitted the matter for Supreme Court to make and state for the record a determination whether defendant is a youthful offender (People v Williams, 134 AD3d 1572 [2015]; see generally People v Rudolph, 21 NY3d 497, 503 [2013]). Upon remittal, the court, after considering the appropriate factors (see People v Cruickshank, 105 AD2d 325, 334 [1985], affd sub nom. People v Dawn Maria C., 67 NY2d 625 [1986]), determined that granting defendant youthful offender status would not serve the interest of justice (see CPL 720.20 [1] [a]). We *1545conclude that the court did not thereby abuse its discretion (see People v Agee, 140 AD3d 1704, 1704-1705 [2016], lv denied 28 NY3d 925 [2016]), and we decline to exercise our interest of justice jurisdiction to adjudicate defendant a youthful offender (see People v Hall, 130 AD3d 1495, 1496 [2015], lv denied 26 NY3d 968 [2015]). We further conclude that the sentence is not unduly harsh or severe.
Present—Whalen, P.J., Smith, Peradot-to, Lindley and DeJoseph, JJ.